DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
The foreign priority applications No. 2019-170920 filed in Japan on September 19, 2019 and No.2020-086640 filed in Japan on May 18, 2020 have been received and are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2018-147769, with provided machine translation).
With regard to claims 1, 2, and 16, Matsumoto et al. teach a separator comprising a porous layer including inorganic particles, cellulose fiber, and a binder resin (abstract, par.0013). The cellulose fiber represents between 5 and 30vol% based on 100vol% of inorganic particles and cellulose fiber, in order to provide air permeability and strength to the separator (par.0034-0035). The binder represents 0.1-4 mass% (par.0013).
The cellulose fiber are hydrophilic fibers, as defined in par.0020 of the specification of the instant application. The cellulose fibers meet the limitations of claim 16.
Matsumoto et al. do not specifically teach the mass ratio of cellulose fiber, as in claims 1 and 2.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a layer including cellulose fibers in an amount of 0.1-30mass%, based on Matsumoto’s teachings that cellulose fibers may be included in the layer in an amount as low as 5vol% based on 100vol% of inorganic particles and cellulose fiber.
Therefore, the separator in claims 1, 2, and 16 is obvious over the separator of Matsumoto et al.
With regard to claim 3, Matsumoto et al. teach that the average fiber diameter of the cellulose fibers is preferably 5-50nm (par.0024). This range is within the claimed range.
With regard to claim 4, Matsumoto et al. teach that the separator may further comprise a porous film provided separately from the  layer including inorganic particles, cellulose fiber, and a binder resin (par.0040, par.0051).
With regard to claim 6, Matsumoto et al. teach that the binder resin may be polyvinyl alcohol (PVA) or polyvinyl pyrrolidone (PVP)(par.0032). 
PVA is polymer comprising 100mol% of a monomer unit comprising a hydrocarbon having a functional group containing O.
PVP is polymer comprising 100mol% of a monomer unit comprising a hydrocarbon having a functional group containing N and O.
Wit regard to claim 7, Matsumoto et al. teach battery comprising a negative electrode, a positive electrode, and the separator (par.0053). In a battery the separator is placed between the negative electrode and the positive electrode.
With regard to claim 8, Matsumoto et al. teach that the negative electrode may comprise Li4Ti5O12 as negative electrode active material (par.0068).
Li4Ti5O12 has a lithium ion adsorption/desorbtion of 1-3V based on metal lithium, as shown in par.0089-0091 of the specification of the instant application.
With regard to claim 9, Matsumoto et al. teach that the positive electrode may comprise a spinel-type lithium manganese composite oxide (par.0062), which has a lithium ion adsorption/desorbtion of 1.5-5.5V based on metal lithium, as shown in par.0109-0110.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2018-147769, with provided machine translation) as applied to claim 1 above, and further in view of Roumi (US 2015/0171398).
With regard to claim 5, Matsumoto et al. teach the separator of claim 1 (see paragraph 5 above).
Matsumoto et al. teach that the inorganic particles are electrically insulating particles, such as SiO2, Al2O3, TiO2 (par.0027), but fail to teach the claimed particles.
Roumi teaches a separator for an electrochemical cell (abstract).
Roumi teaches that LIPON is an insulating material, equivalent to SiO2, Al2O3, TiO2 (par.0151).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use LiPON particles in combination with cellulose fibers and resin binder in the separator layer of Matsumoto et al.

Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2018-147769, with provided machine translation) as applied to claim 7 above, and further in view of Yamashita et al. (US 2019/0288327).
With regard to claim 10, Matsumoto et al. teach the electrode group of claim 7 (see paragraph 5 above).
The separator comprises a porous layer including inorganic particles, cellulose fibers and a binder resin, and it has superior safety when heated and reliability against short circuits (abstract).
Matsumoto et al. teach that the separator is used in a non-aqueous electrolyte secondary battery (par.0052), but fail to teach a secondary battery comprising an aqueous electrolyte.
However, Yamashita et al. teach that a porous separator may be used in non-aqueous and aqueous lithium ion batteries (par.0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the separator comprising a porous layer of Matsumoto et al. in a lithium ion battery with aqueous electrolyte, in order to take advantage of its superior safety and reliability against short circuits.
With regard to claim 11, Yamashita et al. teach a battery pack (50) comprising a battery module (52) including a lithium ion battery with aqueous electrolyte (abstract, fig.3-4, par.0088, par.0099).
With regard to claim 12, the battery pack of Yamashita modified by Matsumoto will be provided with external terminals.
Yamashita et al. further show a protective circuit (58) is part of the battery module (52) (fig.4, par.0105).
With regard to claim 14, Yamashita et al. teach a vehicle including the battery pack (50)(fig.5).
With regard to claim 15, Yamashita et al. teach a stationary power supply comprising the battery pack (fig.6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2018-147769, with provided machine translation) in view of Yamashita et al. (US 2019/0288327) as applied to claim 11 above, and further in view of Ookoshi et al. (US Patent 6,366,055).
With regard to claim 13, Yamashita modified by Matsumoto teach the battery pack of claim 11 (see paragraph 11 above), but fail to teach a battery pack comprising a plurality of batteries with aqueous electrolyte.
However, it is well-known in the art that a plurality of batteries with aqueous electrolyte may be connected in series to form a battery pack (see column 5, lines 5-6 of Ookoshi et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to form a battery pack by connecting in series a plurality of batteries with aqueous electrolyte of Yamashita modified by Matsumoto.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claims 1, 2, 6, 7, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Arrance et al. (US Patent 3,625,770) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1, 2, 4, and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Ma (CN 106058124 with attached machine translation) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1, 3-7, and 9 under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0204406) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0204406) as applied to claim 7 above, and further in view of Schmidt et al. (US 2008/0044728) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Arrance et al. (US Patent 3,625,770) in view of Tang (US 2010/0133023) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Arrance et al. (US Patent 3,625,770) in view of Tang (US 2010/0133023) as applied to claim 11 above, and further in view of Kim et al. (US 2016/0351971) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Arrance et al. (US Patent 3,625,770) in view of Tang (US 2010/0133023) as applied to claim 11 above, and further in view of Uchida et al. (US 2017/0069888) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejections for claims 1-16 are shown in paragraphs 4-8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyazaki et al. (US 2016/0093860) teach a separator (30) comprising the substrate (31) and a coating layer (32)(par.0051, fig.4).The coating layer (32) comprises fibers (32a), fillers (32b), and a binder (32c). The fibers (32a) may be cellulose fibers and the fillers (32b) may be inorganic particles (par.0053).
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722